Opinion by
Judge Hargis:
The appellee was indicted for the usurpation of the office of chairman of the board of trustees of the- town of Dixon. The acts constituting the offense are charged to be that he exercised the duties of the office without executing an official bond which he was required by law to do before entering upon the discharge of the duties of his office.
The indictment does not charge that he was ineligible or not elected to the office, or that he had not taken the oath of office, and we are therefore of the opinion that the demurrer was properly sustained to the indictment. Brown v. Grover’s Administrator, 6 Bush *159(Ky.) 1; Commonwealth v. Cook, 8 Bush (Ky.) 220, 8 Am. Rep. 456; Patterson v. Miller, 2 Metc. (Ky.) 493.

P. W. Hardin, for appellant.

Judgment affirmed.